Name: Commission Implementing Decision (EU) 2017/903 of 23 May 2017 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2017) 3324) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: processed agricultural produce;  agricultural activity;  Europe;  agricultural policy;  animal product;  health;  trade;  America
 Date Published: 2017-05-25

 25.5.2017 EN Official Journal of the European Union L 138/189 COMMISSION IMPLEMENTING DECISION (EU) 2017/903 of 23 May 2017 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2017) 3324) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Article 29 of that Directive requires that third countries from which Member States are authorised to import animals and animal products covered by that Directive submit a residue monitoring plan providing required guarantees (the plan). The plan should at least apply to the groups of residues and substances listed in that Annex I. (2) Commission Decision 2011/163/EU (2) approves plans submitted by certain third countries concerning specified animal and animal products as listed in the Annex to that Decision (the list). (3) Colombia has submitted a plan for milk to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Colombia for milk should therefore be included in the list. (4) Montenegro has submitted a plan for milk to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Montenegro for milk should therefore be included in the list. (5) Ukraine has submitted a plan for rabbit to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Ukraine for rabbit should therefore be included in the list. (6) Decision 2011/163/EU should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Porcine Equine Poultry Aqua-culture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra X X X X AE United Arab Emirates X (3) X (1) AL Albania X X X AM Armenia X X AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X X X X X BD Bangladesh X BN Brunei X BR Brazil X X X X X BW Botswana X X X BY Belarus X (2) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X X X X X X X CM Cameroon X CN China X X X X X CO Colombia X X CR Costa Rica X CU Cuba X X DO Dominican Republic X EC Ecuador X ET Ethiopia X FK Falklands Islands X X X FO Faeroe Islands X GE Georgia X GH Ghana X GL Greenland X X X GT Guatemala X X HN Honduras X ID Indonesia X IL Israel (7) X X X X X X IN India X X X IR Iran X JM Jamaica X JP Japan X X KE Kenya X KG Kyrgyzstan X KR South Korea X X LK Sri Lanka X MA Morocco X X MD Moldova X X X X ME Montenegro X X X X X X X X MG Madagascar X X MK former Yugoslav Republic of Macedonia (4) X X X X X X X X X MM Republic of the Union of Myanmar X MU Mauritius X MX Mexico X X X MY Malaysia X (3) X MZ Mozambique X NA Namibia X X NC New Caledonia X (3) X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X PH Philippines X PM Saint Pierre and Miquelon X PN Pitcairn Islands X PY Paraguay X RS Serbia (5) X X X X (2) X X X X X X RU Russia X X X X X X X (6) X RW Rwanda X SA Saudi Arabia X SG Singapore X (3) X (3) X (3) X (8) X (3) X X (3) X (8) X (8) SM San Marino X X (3) X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X X X X UG Uganda X X US United States X X X X X X X X X X X UY Uruguay X X X X X X X VE Venezuela X VN Vietnam X X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Camel milk only. (2) Export to the Union of live equidae for slaughter (food producing animals only). (3) Third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2. (4) The former Yugoslav Republic of Macedonia; the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Not including Kosovo (this designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo Declaration of Independence). (6) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (7) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (8) Only for commodities of fresh meat originating from New Zealand, destined to the Union and being unloaded, reloaded and transited with or without storage through Singapore.